   Case: 1:21-cv-00138-ACL Doc. #: 4 Filed: 09/21/21 Page: 1 of 1 PageID #: 30


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 Akbar Zaidi,                                       )
                                                    )
                                                    )
                 Plaintiff,                         )
                                                    )
         vs.                                        )         Case No. 4:21-cv-01136-UNA
                                                    )
 The Bank of Missouri,                              )
                                                    )
                                                    )
                                                    )
                                                    )
                 Defendant.                         )

                                               ORDER

        The above styled and numbered case was opened on September 20, 2021 and assigned to

the Eastern Division.

        After a review of the case, it was determined the case was assigned incorrectly. The case

should have been assigned to the Southeastern Division.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is transferred to the Southeastern

Division and assigned to the Honorable Abbie Crites-Leoni, United States Magistrate Judge, under

cause number 1:21-cv-00138-ACL.

        IT IS FURTHER ORDERED that cause number 4:21-cv-01136 UNA be

administratively closed.

                                                                 GREGORY J. LINHARES
                                                                   CLERK OF COURT


Dated: September 21, 2021                                              By: /s/ Michele Crayton
                                                                Court Services Manager

In all future documents filed with the Court, please use the following case number 1:21-cv-00138-ACL.
